Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-13 have been reviewed and are addressed below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 13 recite limitations  “the treatment selection support system comprising”: a “target achievement determination module”, “blood sugar controllability estimation module”, “an achievement level prediction model”, “an appropriateness level calculation model creation module”, “an achievement level prediction module”, “an appropriate level calculation module”, “a blood sugar control means suggestion module” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-13 are drawn to method, system and non-transitory computer-readable medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 7 and 13 recite “create target achievement determination including an achievement level of a blood sugar control target for each blood sugar control means based on the formatted information”, “create blood sugar controllability information including a history of implementing the blood sugar control means for each 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Under the broadest reasonable interpretation, the claims also falls under mathematical concepts (mathematical calculations). Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “computer”, 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The claims recite the additional element of “store action mechanisms information in which the blood sugar control means is associated with an action mechanism category including at least sugar absorption regulation, sugar excretion regulation, insulin secretion and insulin resistance improvement”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed displaying limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 216, where “The above-described configurations functions, processing modules, and processing means, for all or a part of them, may be implemented by hardware: for example, by designing an integrated circuit, and may be implemented by software, which means that a processor interprets and executes programs providing the functions”.
Paragraph 46 where “The arithmetic unit 1604 loads the program stored in the storage medium 1606 into the memory 1605, and executes the program, to thereby achieve a function of the data analysis module 1601. The arithmetic unit 1604 is, for example, a CPU or a GPU. Processing and arithmetic operations described later are executed by the arithmetic unit 1604. The processing performed by the arithmetic unit 1604 executing the program may be partially performed by hardware (for example, FPGA)”.
Paragraph 217 where “a storage device such as a memory, a hard disk drive, or an SSD (a Solid State Drive), or a storage medium such as an IC card, or an SD card”.

The claims recite the additional element of “store action mechanisms information in which the blood sugar control means is associated with an action mechanism category including at least sugar absorption regulation, sugar excretion regulation, insulin secretion and insulin resistance improvement”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed displaying limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-6, 8-12 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaci (2019/0043501) in view of Deliencourt-Godefroy (2014/0105839).
With respect to claim 1 Ramaci teaches a treatment selection support system, which is configured to support selection of blood sugar control means for treatment of diabetes, the treatment selection support system including a computer including: 
an arithmetic unit configured to execute predetermined processing (Ramaci paragraph 36); 
a storage device coupled to the arithmetic unit (Ramaci paragraph 12); and 
a communication interface coupled to the arithmetic unit (Ramaci paragraph 36), the storage device being configured to store: action mechanism information in which the blood sugar control means is associated with an action mechanism category (Pomace paragraph 14), 
the treatment selection support system comprising: 

a blood sugar controllability estimation module configured to create blood sugar controllability information including a history of implementing the blood sugar control means for each action mechanism category (Ramaci paragraph 50); 
an achievement level prediction model creation module configured to create an achievement level prediction model for predicting the achievement level of the blood sugar control target based on the formatted information, the target achievement determination information, and the blood sugar controllability information (Ramaci paragraph 50); 
an appropriateness level calculation model creation module configured to create an appropriateness level calculation model for calculating an appropriateness level of the blood sugar control means based on the formatted information, the target achievement determination information, and the blood sugar controllability information (Ramaci paragraph 51); 
an achievement level prediction module configured to use the achievement level prediction model to predict the achievement level of the blood sugar control target for the patient for each blood sugar control means (Ramaci paragraph 14); 
an appropriateness level calculation module configured to use the appropriateness level calculation model to calculate the appropriateness level of the blood sugar control means for the patient (Ramaci paragraph 15); and 

Ramaci does not teach including at least sugar absorption regulation, sugar excretion regulation, insulin secretion promotion, and insulin resistance improvement; and formatted information including information on the treatment performed on a patient
Deliencourt-Godefroy teaches active principles that can be cited are antidiabetic agents, such as sulfonylurea-type compounds which are hypoglycemic sulfamides which increase insulin secretion like, e.g., chlorpropamide, tolbutamide, tolazamide, glipizide, gliclazide, glibenclamide, gliquidone and glimepiride, biguanides which reduce the hepatic glyconeogenesis and the insulin resistance like metformine, thiazolidinediones (also called glitazones) which increase the sensibility to insulin like rosiglitazone, pioglitazone and ciglitazone, alpha-glucosidases inhibitors which slow down the intestinal absorption of carbohydrates like acarbose, miglitol and voglibose, meglitinides (also called glitinides) which increase insulin pancreatic secretion like repaglinide and nateglinide, incretin mimics like exenatide or dipeptidylpeptidase-4 (DPP4) inhibitors like sitagliptin, vildagliptin and insulin, or antilipidic agents, such as statins which reduce cholesterol by inhibiting the enzyme HMG-CoA reductase like atorvastatin and cerivastatin, fibrates like bezafibrate, gemfibrozil and fenofibrate, or ezetimibe (Deliencourt-Godefroy paragraph 126).
Deliencourt-Godefroy teaches one of the methods for treating hyperglycemia is to promote the excretion of excess of glucose directly into the urine, e.g., by inhibiting 
One of ordinary skill in the art would have found it obvious to combine the teachings of Ramaci with Deliencourt-Godefroy with the motivation of treatment or prevention of diabetes (Deliencourt-Godefroy paragraph 104).
Claim 7 is rejected as above.
Claim 13 is rejected as above.

With respect to claim 2 Ramaci teaches the treatment selection support system according to claim 1, wherein the blood sugar controllability estimation module is configured to: create a relationship model indicating a relationship between implementation of the blood sugar control means included in the formatted information for each action mechanism category and a result to be obtained by the blood sugar control means; use the relationship model to predict the result to be obtained by the blood sugar control means; and create the blood sugar controllability information including one of the predicted result and information on a parameter used for predicting the result (Ramaci paragraph 9).
Claim 8 is rejected as above.

With respect to claim 3 Ramaci teaches the treatment selection support system according to claim 1, wherein the target achievement determination module is configured to determine the achievement level of the blood sugar control target based 
Claim 9 is rejected as above.

With respect to claim 4 Ramaci teaches the treatment selection support system according to claim 1, wherein the appropriateness level calculation model creation module is configured to create the appropriateness level calculation model for predicting a probability that the relevant blood sugar control means is assigned to the patient based on the formatted information, the target achievement determination information, and the blood sugar controllability information, and wherein the appropriateness level calculation module is configured to predict the probability that the relevant blood sugar control means is assigned to the patient as the appropriateness level of the blood sugar control means for each blood sugar control means (Ramaci paragraph 44).
Claim 10 is rejected as above.

With respect to claim 5 Ramaci teaches the treatment selection support system according to claim 1, wherein the blood sugar control means suggestion module is configured to provide the information on the blood sugar control means appropriate for 
Claim 11 is rejected as above.

With respect to claim 6 Ramaci teaches the treatment selection support system according to claim 1, further comprising a blood sugar control target suggestion module configured to provide the information on the blood sugar control target appropriate for the patient based on the achievement level and the appropriateness level (Ramaci paragraph 48).
Claim 12 is rejected as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



REGINALD R. REYES
Primary Examiner
Art Unit 3686


/REGINALD R REYES/
Primary Examiner, Art Unit 3686